Case: 11-30924     Document: 00511901225         Page: 1     Date Filed: 06/27/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 27, 2012

                                       No. 11-30924                        Lyle W. Cayce
                                                                                Clerk

MARY LASHONDA WEBBER, also known as LaShonda Webber,

                                                  Plaintiff–Appellant
v.

CHRISTUS SCHUMPERT HEALTH SYSTEM,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:10-CV-1177


Before JONES, Chief Judge, and WIENER and GRAVES, Circuit Judges.
PER CURIAM:*
        Plaintiff–Appellant Mary LaShonda Webber appeals the district court’s
grant of summary judgment in favor of Defendant–Appellee Christus Schumpert
Health System, arguing that the district court erred in finding that she failed to
meet her burden of establishing a prima facie case of discrimination or
retaliation. Based on the record before us, the district court’s judgement is
affirmed, essentially for the same reasons stated in the district court’s opinion.
AFFIRMED.

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.